AO93A (Rev.11/13)SearchandSeizureWarrantonOralTestimony (Page2)
                                                                  Return
CaseNo.:.-                         Date andtim çwarrantexecuted:           Copy ofwarrantand inventory leftwith:
 2:19-, .
        5.
         -0                              J 14llh *, z-z)ù                              5/.. tsv.rtne /p7>le
lnventorymadeinthepresenceof:SKM'SA A j.
                                       ans' Gw*ç*j
                                                                                             I

lnventoryofthepropertytakenandnameofpersonts)seized:
                               '
                 l UdY17,3> zvx
                              wiw (hno'
                               .
                                      w. l!,?>z.1+:
                                                                                      CLERK'S OFFICE U.S,DISTRICT COUR
                                                                                               AT ABINGDON,VA
                                                                                                    FILED

                                                                                                   MA2 k9 2219
                                                                                                 JULI
                                                                                                    A C U LEY,()E
                                                                                                 BY'
                                                                                                       E     Y




                                                     '      Certincation                                         '


        1declareunderpenaltyofperjurythatthisinventoryiscorrectandwasretufnedalongwiththeoriginalwarranttothe
designatedjudge.


Date:3/.,/,1                                                                     A.
                                                                                 Faecutigofficer'
                                                                                                ssignature
                                                                                   .- --pmm f ezw'      /# --3
                                                                                   Printed nameand tiIe
